DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 6/14/2022, with respect to the novelty of amended claims 10 and 15 over the prior art of record have been fully considered and are persuasive.  The rejection of claims 10 and 15 has been withdrawn. 

Examiners Comment
Examiner notes calling applicant to propose the claim objections be resolved with an examiners amendment. Applicant requested examiner to issue the final rejection since the inventor would not be available to address the proposed amendments, no matter how minor.

Claim Objections
Claim 10 is objected to because of the following informalities: in line 7, the term position should be “positioned.” Also, line 19 the terms “the passive enclosure includes”  are redundant and presumably should be removed. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: in line 13, the term head should be “heat.” Also, line 44 the terms fourth should be “first.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s) or limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the mixer-aeration mechanism in claims 10, 13 and 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 10, 13-15 and 17 are objected to or depend from objected claims. The claims will be in condition for allowance when the objection to the claims are amended as required above.

Reasons for Allowance
Amended claim 10 includes allowable subject matter because prior art could not be found to disclose a heating device, comprising: a heat chamber; an opening for receiving waste; a heat distribution system; the heat distribution system includes: a heat distribution compartment positioned adjacent the heat chamber; the heat distribution compartment includes a set of supporting spacer posts to support a top compartment plate and a bottom compartment plate of the heat distribution compartment; a passive enclosure progressively moving from open position to close position as the force from the push of the waste progressively overcomes the counterbalancing force of weights as more waste is accumulated; the passive enclosure further includes an external, visible level indicator, which indicates one of open, closed, semi-closed positions of the passive enclosure, with a closed indicator position indicating that the heat chamber is full with all of the limitations of independent claim 10. Although prior art can be found in Bollinger (US 2014/0224136) for the passive enclosure, modifying Matsui with the newly amended claim limitations would destroy the Matsui reference. An obvious rejection cannot be made without using applicant’s specification as a guide and using hindsight reasoning.
Claim 15 includes allowable subject matter because prior art could not be found to disclose a heating device, comprising: a heat chamber; a heat distribution system; and air removal system wherein the head chamber is comprised of a multiplicity of heat chambers, including: a first heat chamber positioned at a top of the heating device that includes a first receiver that receives waste, with the waste moved at a first direction along a first longitudinal axis of the first heat chamber by a first auger; a second heat chamber is stacked below the first heat chamber; the second heat chamber receives the heated dry waste at the second receiver, with the heated dry waste moved at a second direction opposite the first along a second longitudinal axis of the second heat chamber by a second auger; a third receiver of a third heat chamber; the third heat chamber is stacked below the second heat chamber with heated dry waste moved at the first direction along a third longitudinal axis of the third heat chamber by a third auger; a fourth heat chamber is stacked below the third heat chamber with the dryer waste moved at the second direction along a fourth longitudinal axis of the fourth heat chamber by a fourth auger; wherein: the heat distribution system circulates the heated medium through each compartment of the fourth heated chamber first, third chamber second, second chamber third, and first chamber last with all of the limitations of independent claim 15. Examiner notes that amended limitations of claim 15 would destroy the Matsui reference, and new prior art could not be found to disclose or teach all of the limitations of amended claim 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762